Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Objection
4.	i. Claims 7, 8, 9, 10, 13 contain “If” statements. It is not clear whether the functional language recited afterwards is optional step or required functionality. Further clarification is required. Replace “if” with “When” to clarify the claim. 

ii. Claims 3 &14 are objected to because claims 3 &14 recites the limitation “such that”.  The limitation is indefinite and vague. Further correction is required. (See MPEP 2173.05 (d)).

Claim Rejection- 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 13-14, 14-17 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yajima (Pub No. 2013/0162566) and further in view of Matsubara (Pub No. 2013/0040567). 
Regarding claim 1, Yajima discloses an information processing apparatus comprising: a display device (Para. 101: “An information processing apparatus comprising: a display…”); and a display control unit that displays, on the display device, a terminal image, which is an image corresponding to the terminal apparatus detected by the detection unit (Para. 101: “…an image capturing unit that captures an image; a storage unit configured to store data; and a processor that controls the display to display the captured image at a first portion of the display; detects whether an image of a specific pattern exists in the captured image…”) & (Para. 33, 91-93) & (Fig. 9: A terminal image displayed corresponding to the terminal apparatus detected by the detection unit); and an information image, which is an image corresponding to information to be provided for the terminal apparatus (Para. 91-93 & 101) & (Fig. 9 & 3: Image data of the terminal and picture image in the device provided for the terminal) (Also Para. 107-108).  
Yajima is silent regarding a detection unit that detects a terminal apparatus located around the information processing apparatus and carried by a user.
Matsubara teaches a detection unit that detects a terminal apparatus located around the information processing apparatus and carried by a user (Para. 106: Mobile phone carried & held by a user “the mobile device 200 detects holding thereof on the information processing apparatus 300, and when the mobile device 200 is held on the information processing apparatus 300, the process proceeds to Step S1…”).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the device detection system of Matsubara’s disclosure with the image capturing and processing system, as taught by Yajima. Doing so would have resulted in effectively and successfully pairing newly found wireless device in a short range communication system to share necessary information.  
Regarding claim 16, Claim 16 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 20, Claim 20 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 21, Claim 21 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 2, Yajima discloses the information corresponding to the information image is provided for the terminal apparatus corresponding to the terminal image on a basis of an operation for moving the information image to the terminal image (Para. 5: “When pairing is performed and connection for wireless communication is established, it becomes possible for the electronic devices for which pairing has been performed to transmit and receive various data, such as image data, moving image data”) & (Fig. 1).  
Regarding claim 3, Yajima discloses the display device is provided such that a display screen of the display device faces upward, and - 37 -wherein, when the information processing apparatus is viewed from above, the terminal image is displayed on the display device such that a direction from a center of the display screen of the display device to the terminal apparatus and a direction from the center to the terminal image match (Fig. 1 & 8A: Screen of the display device faces upward and the terminal image is displayed on the display device such that a direction from a center of the display screen of the display device to the terminal apparatus and a direction from the center to the terminal image match ) & (Para. 91-93).
Regarding claim 4, Yajima discloses the display device includes a display screen, and wherein the display control unit displays the terminal image closer to a circumference of the display screen than the information image is (Fig. 1 & 8A).
Regarding claim 5, Yajima discloses the display control unit displays the information image at a center of the display screen (8B & 9).
Regarding claim 6, Yajima discloses a processing unit that performs a predetermined process if an operation for associating the information image and the terminal image with each other is performed (Para. 90: “Furthermore, in the above-described embodiment, an example in which the timing at which a dictionary image is transmitted from the terminal device on the data transmission side to the terminal device on the receiving side is after pairing is established has been given. However, the embodiment is not limited to this.  For example, a dictionary image may be transmitted at a phase in which pairing is performed.  Specifically, the mobile phone terminal device 100 that is the data transmission source transmits respectively different dictionary images to all the detected terminal devices at a phase at which a connectable device is searched for”).
Regarding claim 13, Yajima discloses if the terminal apparatus is one of a - 40 -plurality of terminal apparatuses located around the information processing apparatus, the display control unit displays terminal images each corresponding to one of the plurality of terminal apparatuses on the display device (Fig. 9).
Regarding claim 14, Yajima discloses the display device is provided such that a display screen of the display device faces upward, and wherein, when the information processing apparatus is viewed from above, each of the terminal images corresponding to each of the plurality of terminal apparatuses is displayed on the display device such that a direction from a center of the display screen of the display device to the corresponding terminal apparatus and a direction from the center to the terminal image corresponding to the terminal apparatus match (Fig. 9) & (Para. 31 & 58).
Regarding claim 17, Yajima discloses the display control unit causes the display device to display the terminal image and the information image in a state of being associated with each other (Fig. 1) & (Para. 92-93).  
Regarding claim 19, Yajima discloses the display control unit causes the display device to display the terminal image and the information image associated with each other at a side near Displaying device-200 image in the device-100).  
Claims 7-8 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yajima (Pub No. 2013/0162566), in view of Matsubara (Pub No. 2013/0040567) and further in view of Nakao (Pub No. 2015/0093032). 
Regarding claim 7, Yajima is silent regarding if an operation for at least partly overlapping the information image and the terminal image is performed, the processing unit performs the predetermined process.
Nakao teaches if an operation for at least partly overlapping the information image and the terminal image is performed, the processing unit performs the predetermined process (Para. 159: “…in the case where there are a plurality of images having the largest overlap number information, the majority decision unit 92 adopts, out of the images having the largest overlap number information, a subject area of the image on which the subject detection processing determined in predetermined order are performed…”).
At the time of filling, it would have been obvious to use predetermine image information to process image for quick display. 
Regarding claim 8, Yajima is silent regarding if an operation for moving at least either the information image or the terminal image to the other, the processing unit performs the predetermined process.
Nakao teaches if an operation for moving at least either the information image or the terminal image to the other, the processing unit performs the predetermined process (Para. 159).
At the time of filling, it would have been obvious to use predetermine image information to process image for quick display. 
Regarding claim 18, Yajima is silent regarding the display control unit causes the display device to display the terminal image and the information image in a state where at least part of the terminal image overlaps with at least part of the information image.
Nakao teaches the display control unit causes the display device to display the terminal image and the information image in a state where at least part of the terminal image overlaps with at least part of the information image (Para. 86-89) (Fig. 4: Image overlap).
At the time of filling, it would have been obvious to use image overlapping system to display overlapping image for user authentication and connecting multiple devices. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yajima (Pub No. 2013/0162566), in view of Matsubara (Pub No. 2013/0040567) and further in view of Ye (Pub No. 2014/0071159). 
Regarding claim 9, Yajima is silent regarding a detection unit that detects movement of the user around the information processing apparatus in a circumferential direction of the information processing apparatus, wherein, if the user around the information processing apparatus moves in the circumferential direction, the display control unit causes the display device to change a content of display displayed on the display device.
In a similar field of endeavor, Ye discloses  a detection unit that detects movement of the user around the information processing apparatus in a circumferential direction of the information processing apparatus, wherein, if the user around the information processing apparatus moves in the circumferential direction, the display control unit causes the display device to change a content of display displayed on the display device (Para. 23: User moves around the device-circular movement, adjust the display based on the user movement) & (Fig. 3).
At the time of filling, it would have been obvious to adjust the display device based on the user movement for better view of the display for quality user experience of the display device. 
Regarding claim 10, Yajima is silent regarding if the user moves in the circumferential direction, the display control unit moves the images displayed on a display screen of the display device along a circumference of the display screen
Ye discloses   if the user moves in the circumferential direction, the display control unit moves the images displayed on a display screen of the display device along a circumference of the display screen (Para. 23: User moves around the device, adjust the display based on the user movement) (Note: Images can be displayed on a display screen along a circumference of the display screen based on the design of the display interface) & (Fig. 3 & 7).
At the time of filling, it would have been obvious to adjust the display device based on the user movement for better view of the display for quality user experience of the display device. 
Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yajima (Pub No. 2013/0162566), in view of Matsubara (Pub No. 2013/0040567) and further in view of Song (Pub No. 2017/0019735). 
Regarding claim 11, Yajima is silent regarding wherein the information processing apparatus has a columnar shape, one end of the information processing apparatus is located on a floor side, and the other end of the information processing apparatus is provided with the display device facing upward.
(Fig. 4: Display-120 on a different side).  
At the time of filling, it would have been obvious to use specific shape of the device to display information for user convenience. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yajima (Pub No. 2013/0162566), in view of Matsubara (Pub No. 2013/0040567) and further in view of Hiroki (Pub No. 2016/0157372). 
Regarding claim 12, Yajima is silent regarding the information processing apparatus has a round shape or an elliptical shape in cross section, and a display screen of the display device has a round shape or an elliptical shape.
Hiroki discloses the information processing apparatus has a round shape or an elliptical shape in cross section, and a display screen of the display device has a round shape or an elliptical shape (Fig. 26: Display device-100).  
At the time of filling, it would have been obvious to use specific shape of the device to display information for user convenience. 
Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yajima (Pub No. 2013/0162566), in view of Matsubara (Pub No. 2013/0040567) and further in view of Wang (Pub No. 2015/0319617). 
Regarding claim 15, Yajima is silent regarding an illuminant; and a user information display unit that displays information regarding the user around the information processing apparatus by changing a color of the illuminant.
 (Para. 71: “Thereafter, the terminal device may display the m pieces of the user personal information.  FIG. 3D shows a schematic diagram of an interface 300d for inputting the user personal information, provided by one embodiment of the present disclosure.  Referring to FIG. 3D, after the user clicks a "stored information" button 51, the terminal device acquires the m pieces of the user personal information…”) (Fig. 3D: display illuminant & changing a color of the illuminant).  
At the time of filling, it would have been obvious to display user information for user to use the information to communicate with another device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MD K TALUKDER/Primary Examiner, Art Unit 2648